UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment Number 1 to SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 AMERICAN SPECTRUM REALTY INC. (Name of Subject Company) Series A (AQQ) of Tender Investors, LLC, a Delaware series limited liability company (Offeror) SHARES OF COMMON STOCK, PAR VALUE $0.01 (Title of Class of Securities) 02970Q203 (CUSIP Number of Class of Securities) Brent Donaldson Series A (AQQ) of Tender Investors, LLC, a Delaware series limited liability company c/o Tender Investors Manager, LLC 6114 La Salle Ave., #345 Oakland, CA 94611 Tel: 510.619.3636 Fax: 925.403.7967 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Valuation* Amount of Filing Fee $153 *For purposes of calculating the filing fee only. Assumes the purchase of 150,000 Shares at a purchase price equal to $5.10 per Share in cash. ý Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $153 Form or Registration Schedule TO Number: 005-62281 Filing Party: Series A (AQQ) of Tender Investors, LLC Date Filed: June 1, 2010 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ý third party tender offer subject to Rule 14d-1. ¨ issuer tender offer subject to Rule 13e-4. ¨ going private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ 2 AMENDMENT NO. 1 TO TENDER OFFER This Amendment No. 1 to the Schedule TO as filed on June 1, 2010 (the Original Schedule TO) by Series A (AQQ) of Tender Investors, LLC, a Delaware series limited liability company, (the Purchaser), to purchase up to 150,000 shares of common stock (the Shares) of American Spectrum Realty, Inc. (the Company), at a purchase price equal to $5.10 per Share, is being filed for the sole purpose of changing the CUSIP number to 02970Q203. All other terms, conditions, items and exhibits remain the same as presented in the Original Schedule TO. 3 SIGNATURES After due inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: June 3, 2010 SERIES A (AQQ) OF TENDER INVESTORS, LLC, A DELAWARE SERIES LIMITED LIABILITY COMPANY By: Tender Investors Manager, LLC Its: Manager By: Its: Apex Real Estate Advisors, LLC Manager /s/Brent R. Donaldson By: Its: Brent Donaldson Managing Principal 4
